  Case 3:20-cv-00779-N-BT Document 5 Filed 05/27/20         Page 1 of 1 PageID 15




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

RODNEY L. WILLIAMS,                           )
         Petitioner,                          )
v.                                            )      No. 3:20-cv-779-N (BT)
                                              )
UNITED STATES of AMERICA,                     )
         Respondent.                          )



                                       ORDER

      The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. No objections were filed. The District Court reviewed the

proposed findings, conclusions and recommendation for plain error. Finding none, the

Court ACCEPTS the Findings, Conclusions and Recommendation of the United States

Magistrate Judge.


      SO ORDERED this 27th day of May, 2020.



                                        __________________________
                                        DAVID C. GODBEY
                                        UNITED STATES DISTRICT JUDGE
